Motion for stay granted on condition that within five days from the entry of the order herein the appellant file and serve an undertaking with corporate surety to pay respondent, in the event of an affirmance by the Court of Appeals of the judgment of the Appellate Division, a sum of money equal to the difference between the rate of interest paid by the chamberlain of the city of New York on the fund in question, now on deposit with him, and the legal rate of interest, to be computed from the date of the affirmance of the judgment by the Appellate Division; otherwise, motion denied, with ten dollars costs. Present — Young, Kapper, Hagarty, Carswell and Davis, JJ. [See 238 App. Div. 873.]